Exhibit 10.58

PROMISSORY NOTE

 

 

$12,150,000

August 30, 2017

 

FOR VALUE RECEIVED, the undersigned, Riverbend concord properties i llc, a North
Carolina limited liability company  (“Borrower”), promises to pay to the order
of 40|86 Mortgage Capital, Inc., a Delaware corporation, (“Payee”; Payee and/or
any subsequent holder(s) hereof, “Lender”), at Payee’s address at 535 North
College Drive, Carmel, Indiana  46032 or at such other place as Lender shall
designate from time to time in writing, the principal sum of Twelve Million One
Hundred Fifty Thousand and No/100 Dollars ($12,150,000.00), together with
interest on the unpaid principal balance of such indebtedness from time to time
outstanding from the date of disbursement at the rates hereinafter set forth, in
lawful money of the United States of America, such principal and interest being
due and payable as follows:

1. INTEREST AND PAYMENTS.

A. Interest Rate.  Interest shall accrue on the outstanding principal amount of
this Promissory Note (this “Note”) at the rate of three and ninety seven
hundredths percent (3.97%) per annum commencing on the date of disbursement of
funds by Payee hereunder (the “Closing”) to and including the Final Maturity
Date (hereinafter defined).

B. Payment Terms.

[i]Interest for the calendar month in which the Closing takes place shall be
prorated on a daily basis as provided in Subparagraph 1D hereof and shall be
paid in advance at Closing.    Thereafter, principal and interest shall be
payable in equal monthly installments of fifty seven thousand seven hundred
ninety six and 02/100 dollars ($57,796.02) each, such installments to be due on
the first day of each calendar month during the term hereof, commencing on the
first day of October, 2017. 

 [ii]The entire outstanding principal balance of the indebtedness evidenced
hereby, plus all accrued but unpaid interest thereon, shall be due and payable
in full on September 1, 2027 (the “Final Maturity Date”).  Borrower acknowledges
that because monthly installments of principal and interest required in
Subparagraph B[i] above are based on a thirty  (30) year amortization period and
that the term of this Note is shorter than the amortization period, a
substantial portion of the principal balance of this Note will be due on the
Final Maturity Date.

C. Basis Point.  As used in this Note, the term “Basis Point” shall mean one
one-hundredth (1/100th) of one percentage point of interest.

D. Calculation of Interest.  All interest on any indebtedness evidenced by this
Note shall be calculated on the basis of a three hundred sixty (360)-day year
consisting of twelve 30 day months.  Interest for partial months shall be
calculated by multiplying the principal balance

1

--------------------------------------------------------------------------------

 



of this Note by the applicable per annum rate, dividing the product so obtained
by 365, and multiplying the result by the actual number of days elapsed.

2. APPLICATION OF PAYMENTS.  All payments made under this Note shall be applied
first in reduction of any Late Charges (as hereinafter defined), next in
reduction of any sums advanced by Lender to cure Defaults (as defined in the
Mortgage) under the Mortgage (defined below), next in reduction of any
applicable Make Whole Payment (as hereinafter defined), next in reduction of
current interest, and any remaining amount in reduction of the outstanding
principal balance or, in the Event of Default (as defined in the Mortgage), in
such other order or proportion of said obligations as Lender, in Lender’s sole
discretion, may determine.  Until directed otherwise in writing by Lender, all
payments under this Note shall be made by electronic fund transfer debit entries
to Borrower’s account at an Automated Clearing House (“ACH”) member bank.  Each
payment shall be initiated by Lender (or, at Lender’s option, by its loan
servicing agent) through the ACH network for settlement on the respective due
dates.  Prior to each payment due date, Borrower shall deposit and/or maintain
sufficient funds in its account to cover each debit entry.  Notwithstanding the
foregoing, the failure, for whatever reason other than Lender’s failure to
properly initiate payment, of the electronic funds transfer debit entry
transaction to be timely completed shall not relieve Borrower from its
obligations to promptly and timely make all payments called for under this Note
when due and to comply with Borrower’s other obligations hereunder.

3. COLLATERAL.  The indebtedness evidenced by this Note is secured by, among
other things, that certain Deed of Trust, Assignment of Rents and Security
Agreement (the “Mortgage”) from Borrower, for the benefit of Payee, conveying
property lying and being in Cabarrus County, North Carolina as the same is more
particularly described in the Mortgage, as security for the performance by
Borrower of its obligations hereunder, that certain Assignment of Leases and
Rents of even date herewith between Borrower and Payee (the “Assignment of
Leases and Rents”), any cash deposit, certificate of deposit or letter of credit
given in connection with this Note, and any other document executed in
connection with this Note.  All of the property and other interests of Borrower
encumbered by or subject to the terms of the Mortgage is hereinafter referred to
as the “Property.”

4. LATE CHARGE.  Prior to the acceleration of this Note or the Final Maturity
Date, Borrower shall pay to Lender a late charge (“Late Charge”) equal to five
percent (5%) of any monthly payment under this Note (including any interest), or
any other deposit or reserve due pursuant to any Loan Document not paid within
three (3) days of the due date of such amount without regard to the grace period
provided in Paragraph 5 below, not as a penalty, but as compensation to Lender
for the cost of collecting and processing such late payment.  Borrower agrees
that any Late Charge represents a good faith reasonable estimate of the probable
cost to Lender of such delinquency.  Lender shall have no obligation to accept
any late payment not accompanied by a Late Charge, but if Lender does so, Lender
shall not thereby waive its right to the Late Charge.

5. INTEREST UPON DEFAULT; ACCELERATION.   Each of the following shall constitute
an Event of Default (as set forth in Paragraph 2.1 of the Mortgage):  (a)
failure by Borrower to pay the outstanding Indebtedness (as defined in the
Mortgage) on or before the Final Maturity Date; (b) except for the final payment
due on the Final Maturity Date, failure by Borrower

2

--------------------------------------------------------------------------------

 



to pay any installment of principal or interest under the Note or other
indebtedness secured by the Mortgage or any other sum that may be due and
payable under any of the Loan Documents, within ten (10) days from the date when
due and payable  (provided that Lender shall have no obligation to give Borrower
notice of any such failure);  and (c) all other Events of Default described in
Section 2.1 of the Mortgage.  Borrower does hereby agree that upon the
occurrence of an Event of Default and while any Event of Default exists,
including, without limitation, the failure of Borrower to pay the outstanding
principal balance of the loan evidenced by this Note (the “Loan”) in full upon
acceleration of this Note prior to the Final Maturity Date, Lender shall be
entitled to receive and Borrower shall pay interest on the entire unpaid sum,
effective from the date the Event of Default occurs at a per annum rate (the
“Default Rate”) equal to 500 Basis Points above the interest rate that would
otherwise be in effect under this Note, but in no event to exceed the highest
rate permitted under the laws of the jurisdiction where the property secured by
the Mortgage is situated.  Unpaid interest at the Default Rate shall be added to
the unpaid principal balance of this Note and shall be deemed secured by the
Mortgage.  In the event of such failure to pay, and/or if there occurs an Event
of Default under the Mortgage, the Assignment of Leases and Rents, that certain
Environmental Indemnity Agreement of even date herewith executed by Borrower in
favor of Payee (the “Environmental Indemnity Agreement”), or in or under any
other document or instrument evidencing, securing, or otherwise relating to the
indebtedness evidenced hereby (this Note, the Mortgage, the Assignment of Leases
and Rents, the Environmental Indemnity Agreement, and such other documents and
instruments, and any amendments or modifications thereto or replacements or
substitutions therefor, are collectively referred to as “Loan Documents”),
Lender may at its option, in addition to any other remedies to which it may be
entitled, declare the total unpaid principal balance of the indebtedness
evidenced hereby, together with all accrued but unpaid interest thereon and any
applicable Make Whole Payment and all other sums owing, immediately due and
payable.

6. PREPAYMENT; MAKE WHOLE PAYMENT.    For purposes of this Note, a “Loan Year”
shall refer to each twelve (12)-month period (except the First Loan Year shall
include the period between the date hereof and the first day of the next
succeeding calendar month). Except for prepayment resulting from the payment to
Lender of insurance proceeds or awards in eminent domain, the Loan shall be
closed to prepayment for the first Loan Year.  Thereafter, Borrower shall have
the privilege to pay the Loan in full (including all accruals), but not in part,
on any regular monthly payment date, with at least forty-five (45) days prior
written notice to Lender and upon payment of a make whole payment (“Make Whole
Payment”) in an amount as calculated below.  Borrower recognizes and agrees that
any prepayment of the indebtedness evidenced hereby may result in economic loss
and damages to Lender due to Lender’s failure to receive the benefit of its
investment and interest rate as contracted for in this Note.  In order to
compensate Lender for the economic loss arising from loss of the interest rate
and payment stream contracted for in this Note, Borrower agrees that any
prepayment of this Note shall include the payment of the Make Whole
Payment.  Borrower agrees that the calculation of the Make Whole Payment is a
liquidated amount which is a reasonable estimate of the anticipated economic
loss that would result from prepayment of this Note.

During the second through fifth Loan Years, the Make Whole Payment will be
calculated as follows (“Prepayment Calculation”):



3

--------------------------------------------------------------------------------

 



A. Determine the then current quoted yield (plus fifty (50) basis points), as of
the date thirty (30) days prior to the scheduled prepayment date, on a United
States Treasury Security which matures on the date nearest but not beyond the
Final Maturity Date, and in the event that the yield rate on publicly traded
United States Treasury Securities is not obtainable, then the nearest equivalent
issue or index shall be selected by Lender.

B. Use the yield determined in A above to discount to present value (assuming
the Loan is outstanding for the full original schedule) as of the date of
prepayment the sum of (i) on a monthly basis, the remaining future Loan payments
and (ii) the balloon balance (if any) due on the Final Maturity Date.

C. Subtract the then current outstanding Loan balance from the present value
obtained in B. above to determine the Make Whole Payment.

Notwithstanding the foregoing, (i) the Make Whole Payment will be, in any case,
at least one percent (1%) of the then outstanding Loan balance and (ii) during
the last five (5) Loan Years, the Loan may be prepaid at par.

Prepayments resulting from acceleration of the maturity of this Note because of
an Event of Default, without regard to when such acceleration occurs, shall be
subject to payment of the Make Whole Payment in order to compensate Lender for
the loss of the bargain evidenced by this Note.  Therefore, if the maturity of
this Note is accelerated by reason of any Event of Default hereunder or under
any other Loan Document, Borrower recognizes and agrees that any prepayment of
the indebtedness evidenced hereby resulting from such Event of Default
(including without limitation, prepayments resulting from foreclosure and sale,
sale under a power of sale, and any redemption following foreclosure of the
Mortgage) shall constitute a breach of the restrictions on prepayment set forth
herein and will result in damages to Lender due to Lender’s failure to receive
the benefit of its investment as contracted for in this Note, and Borrower
agrees to pay to Lender, in addition to all other amounts due, a Make Whole
Payment derived from the Prepayment Calculation; provided, however, in no event
shall the Make Whole Payment paid by Borrower exceed the maximum amount
permitted by applicable law.  Provided no Event of Default exists, no Make Whole
Payment, charge, or penalty shall be due as a result of the acceleration of the
Loan resulting from any casualty or condemnation. 

Borrower expressly waives any right to prepay the indebtedness evidenced hereby
except as specifically provided above in this Paragraph 6.  Borrower
acknowledges that it is a knowledgeable real estate developer or investor that
fully understands the effect of the waiver and agreements contained above,
considers that making of the Loan by Lender evidenced hereby at the interest
rate(s) set forth above is sufficient consideration for such waiver and
agreements, and understands that Lender would not make the Loan without such
waiver and agreements.  Any breach of this clause will constitute a n Event of
Default hereunder and will render the indebtedness evidenced by this Note
payable on demand without notice.

7. ATTORNEYS’ FEES.  If this Note is placed in the hands of an attorney for
collection or is collected through any legal or administrative proceeding,
including, without limitation, bankruptcy or insolvency proceedings, or if
Lender shall engage counsel in any matters relating to a Default in the
performance of obligations to Lender under this Note, or any of the

4

--------------------------------------------------------------------------------

 



Loan Documents, Borrower promises to pay, in addition to costs and disbursements
otherwise allowed, to the extent permitted by law, Reasonable Attorneys’ Fees
(as defined in the Mortgage), including fees incurred for trial and appellate
proceedings.

8. WAIVER.  Borrower hereby waives presentment for payment, notice of
nonpayment, demand, Default, dishonor, and protest.

9. FORBEARANCE.  Lender shall not be deemed to have waived any of Lender’s
rights or remedies under this Note unless such waiver is express and in a
writing signed by Lender, and no delay or omission by Lender in exercising, or
failure by Lender on any one or more occasions to exercise, any of Lender’s
rights hereunder or under the Loan Documents, or at law or in equity, including,
without limitation, Lender’s right, after any Event of Default, to declare the
entire indebtedness evidenced hereby immediately due and payable, shall be
construed as a novation of this Note or shall operate as a waiver or prevent the
subsequent exercise of any or all of such rights.  Acceptance by Lender of any
portion or all of any sum payable hereunder whether before, on or after the due
date of such payment, shall not be a waiver of Lender’s right either to require
prompt payment when due of all other sums payable hereunder or to exercise any
of Lender’s rights, powers and remedies hereunder or under the Loan
Documents.  A waiver of any right on one occasion shall not be construed as a
waiver of Lender’s right to insist thereafter upon strict compliance with the
terms hereof without previous notice of such intention being given to Borrower,
and no exercise of any right by Lender shall constitute or be deemed to
constitute an election of remedies by Lender precluding the subsequent exercise
by Lender of any or all of the rights, powers and remedies available to it
hereunder, under any of the other Loan Documents, or at law or in
equity.  Borrower expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to, or in conflict with, the foregoing.  Borrower consents to
any and all renewals and extensions in the time of payment hereof without in any
way affecting the liability of Borrower or any person liable or to become liable
with respect to any indebtedness evidenced hereby.  No extension of the time for
the payment of this Note or any installment due hereunder, made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of Borrower under this Note, either in whole or in part, unless Lender agrees
otherwise in writing.

10. RENUNCIATION AND ASSIGNMENT OF EXEMPTIONS.  Borrower hereby waives and
renounces for itself, its legal representatives, successors and assigns, all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshalling, forbearance, valuation, stay, extension, redemption,
appraisement, exemption, and homestead right, entitlement, or exemption now
provided, or which may hereafter be provided, by the Constitution or laws of the
United States of America or of any state thereof, both as to itself and in and
to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note.  Borrower hereby
transfers, conveys and assigns to Lender a sufficient amount of such homestead
right, entitlement, or exemption as may be set apart in bankruptcy, to pay this
Note in full, with all costs of collection, and does hereby direct any trustee
in bankruptcy having possession of such homestead right, entitlement, or
exemption to deliver to Lender a sufficient amount of property or money set
apart as exempt to pay the indebtedness evidenced hereby, or any renewal
thereof, and does hereby appoint Lender the attorney-in-fact for Borrower to
claim any and all homestead right, entitlement, or other exemptions allowed by
law.



5

--------------------------------------------------------------------------------

 



11. APPLICABLE LAW.  This Note shall be governed by, enforced under and
interpreted in accordance with the laws of the state in which the Property is
located, without regard to principles of conflicts of laws.  The parties hereto
irrevocably (a) agree that any suit, action or other legal proceeding arising
out of or relating to this Note may be brought in a court of record in the state
in which the Property is located or in the courts of the United States of
America located in the state in which the Property is located, (b) consent to
the non-exclusive jurisdiction of each such court in any suit, action or
proceeding, and (c) waive any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.

12. LIMIT ON INTEREST.  Borrower and Lender intend to comply strictly with all
usury laws now or hereafter in force in the jurisdiction in which the Property
is located, and Lender and Borrower stipulate and agree that none of the terms
and provisions contained in this Note or in any other instrument executed in
connection herewith shall ever be construed to create a contract to pay interest
at a rate in excess of the maximum interest rate permitted to be charged by
applicable law.  Neither Borrower nor any guarantors, endorsers, sureties,
indemnitors or other parties now or hereafter becoming liable for payment of
this Note shall ever be required to pay interest on this Note at a rate in
excess of the maximum interest that may be lawfully charged under applicable
law, and the provisions of this paragraph shall control over all other
provisions of this Note and any other instruments now or hereafter executed in
connection herewith which may be in apparent conflict herewith.  Lender
expressly disavows any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of this Note is
accelerated.  If the maturity of this Note shall be accelerated for any reason
or if the principal of this Note is paid prior to the end of the term of this
Note, and as a result thereof the interest received for the actual period of
existence of the Loan evidenced by this Note exceeds the maximum permitted by
applicable law, Lender shall refund to Borrower the amount of such excess and
thereby shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest.  In the event that Lender
shall collect monies which are deemed to constitute interest which would
increase the effective interest rate on this Note to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the lawful rate shall, upon such determination, be
immediately applied to reduce the unpaid principal balance of this Note, and if
such principal balance has been repaid in full, then returned to Borrower, in
which event any and all penalties of any kind under applicable law as a result
of such excess interest shall be inapplicable.  By execution of this Note,
Borrower acknowledges that it believes the Loan evidenced by this Note to be
non-usurious and agrees that if, at any time, Borrower should have reason to
believe that such Loan is in fact usurious, it will give Lender notice of such
condition and Borrower agrees that Lender shall have ninety (90) days in which
to make appropriate refund or other adjustment in order to correct such
condition if in fact such exists.  The term “applicable law” or “applicable
usury law” as used in this Paragraph 12 shall mean the laws of the state in
which the Property is located or the laws of the United States of America,
whichever laws allow the greater rate of interest and do not violate the laws of
the state in which the Property is located, as such laws now exist or may be
changed or amended or come into effect in the future.  If any clauses or
provisions herein contained operate or would prospectively operate to invalidate
this Note, then such clauses or provisions only shall be held for naught, as
though not herein contained and the remainder of this Note shall remain
operative and in full force and effect.



6

--------------------------------------------------------------------------------

 



13. NOTICES.  All notices, demands or requests provided for or permitted to be
given hereunder shall be in writing and shall be delivered in person or sent by
registered or certified United States mail, postage prepaid, return receipt
requested, or by overnight courier, to the addresses set out below or to such
other addresses as are specified by no less than ten (10) days prior written
notice delivered in accordance herewith:

 

 

If to Borrower:

Riverbend Concord Properties I LLC

 

c/o Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, Connecticut 06002

 

Attn: Anthony Galici, Vice President

 

 

 

 

with a copy to:

Griffin Industrial Realty, Inc.

 

641 Lexington Avenue, 26th Floor

 

204 West Newberry Road

 

New York, New York 10022

 

Attn: Michael Gamzon

 

 

 

 

and:

Moore & Van Allen PLLC

 

100 North Tryon Street, Suite 4700

 

Charlotte, North Carolina 28202

 

Attn: Evan M. Bass, Esq.

 

 

 

 

If to Lender:

40|86 Mortgage Capital, Inc.

 

535 North College Drive

 

Carmel, IN  46032

 

Attn:  Mortgage Loan Servicing, Loan No. 1803

 

 

All such notices, demands and requests shall be deemed effectively given and
delivered three (3) days after the postmark date of mailing by first-class
United States mail, the day after delivery to a nationally-recognized overnight
courier, or, if delivered personally, when received.  Rejection or other refusal
to accept or the inability to deliver because of a changed address of which no
notice was given in accordance with the time period provided herein, shall be
deemed to be receipt of the notice, demand or request sent.

14. LIMITED EXCULPATION.  It is understood and agreed that Borrower has executed
this Note for the sole purpose of establishing the existence of the indebtedness
evidenced hereby, and Lender agrees that it will look solely to the Property, to
any other collateral given by Borrower to secure the indebtedness evidenced
hereby and to the rents, issues and profits therefrom for the payment of the
indebtedness evidenced hereby and any other amounts owed under the Loan
Documents, and not to Borrower or the partners, officers, directors, members,
managers or

7

--------------------------------------------------------------------------------

 



shareholders or beneficiaries of Borrower, except as provided in this Paragraph
14.  Lender further agrees that in connection with any Lender action to
foreclose or enforce any provisions of the Loan Documents or any other document
executed in connection herewith, Lender will not seek any deficiency judgment
against Borrower or the partners, officers, directors, members, managers or
shareholders or beneficiaries of Borrower (unless necessary to preserve or
enforce Lender’s rights and remedies against the Property); provided, however,
that nothing in this paragraph shall be, or be deemed to be, a release or
impairment of said indebtedness or the lien created hereby upon the Property or
preclude Lender from suing upon this Note for the purpose of foreclosing the
Mortgage and establishing the liability of Borrower and any guarantor, if
applicable,  (“Guarantor”) of the non-recourse carve-outs set forth in
subparagraph (A) and (B) below in case of any Default or Defaults hereunder or
under the Loan Documents or from enforcing any of its rights, including any
remedy of injunctive or other equitable relief; and provided further that
Borrower and any Guarantor, if applicable, shall be and shall remain personally
liable, jointly and severally, for the following:

A. Liability for Loss.  Repayment of any loss, damage, cost, expense, liability,
claim or other obligation incurred or suffered by Lender, directly or
indirectly, as a result of or related in any way to:

(i) any liability under the Environmental Indemnity Agreement;

(ii) misapplication or misappropriation of (1) insurance proceeds covering any
of the Property, (2) condemnation awards or proceeds of any conveyance in lieu
of taking, (3) tenant security deposits or lease termination fees (including any
amounts paid in connection with tenant bankruptcy), or (4) from and after an
Event of Default, income, rents, issues, profits and revenues arising or issuing
from the Property;

(iii) rents collected more than one month in advance;

(iv) Borrower’s amendment, modification, extension or termination of any
existing leases or entering into new leases in violation of the Loan Documents
(provided that losses related to any termination shall be deemed to equal the
aggregate rent for the term of such lease after termination);

(v)  Borrower’s failure to pay real estate taxes, charges for material or labor
or other charges that can create a lien on the Property;

(vi)  (1) Borrower’s failure to have in effect or pay any deductibles for
insurance policies required by the Loan Documents or (2) the assertion of any
defense or offset by an insurer under any required policy caused by any act or
omission of Borrower or its affiliates, employees or agents;

(vii) claims, including, without limitation, claims of offset or abatement of
rent, made by any tenant of the Property caused in whole or in part, by any
action or omission of Borrower or its affiliates, agents or employees commencing
prior to the date Lender takes actual control of the Property, regardless of
when asserted;



8

--------------------------------------------------------------------------------

 



(viii) failure to return to Lender or reimburse Lender for Borrower’s fixtures
or personal property taken from the Property by or on behalf of Borrower out of
the ordinary course of business and not replaced by items of like or greater
value;

(ix) waste at the Property caused or permitted by Borrower or its agents or
employees; and/or

(x) Lender’s Reasonable Attorneys’ Fees, expenses, court costs, and transfer
taxes incurred in connection with the enforcement of Lender’s rights and
remedies, including but not limited to foreclosure, bankruptcy or deed in lieu
of foreclosure; and

B. Full Liability.  The payment of the full amount of the Loan, including,
without limitation, all principal, interest, fees, any Make Whole Payment and
all other amounts due by Borrower under this Note and the other Loan Documents
upon the occurrence of any of the following events:

(i) fraud or material misrepresentation by, or gross negligence or willful
misconduct of, Borrower or any Guarantor, or any of their affiliates, agents or
employees with respect to the Loan;

(ii) transfer or voluntary encumbrance of the Property in violation of the Loan
Documents;

(iii) Borrower, Guarantor(s) or any entity comprising Borrower or Guarantor(s)
transfers or pledges ownership interests in violation of the Loan Documents or
Borrower enters into subordinate financing on the Property;

(iv) Borrower colludes with creditors with respect to the filing or advancement
of an involuntary bankruptcy or insolvency proceeding with respect to Borrower;

(v) Borrower files or consents to any bankruptcy, reorganization or arrangement
under any bankruptcy or insolvency law or Borrower has appointed for it or the
whole or any substantial part of its property (other than upon the petition or
filing of Lender) a receiver, conservator or similar official;

(vi) the substantive consolidation of Borrower with any other person or entity
in a bankruptcy or similar proceeding;

(vii) by reason of bankruptcy, insolvency, or similar creditors’ rights laws,
Borrower asserts or has filed against it a claim that the transaction creating
the lien of the Mortgage is a fraudulent conveyance, fraudulent transfer or
preferential transfer; or

(viii) Borrower, Guarantor or any of their affiliates disputes the validity of
the first priority liens and security interests securing the Loan.

Nothing contained in this Paragraph 14 shall [x] be deemed to be a release or
impairment of the indebtedness evidenced by, created or arising under this Note
or the other Loan Documents

9

--------------------------------------------------------------------------------

 



or be deemed to be a release or impairment of the lien of the Loan Documents
upon the Property, [y] preclude Lender in the case of any Event of Default from
foreclosing on the Property or exercising any power of sale contained in the
Loan Documents, or except as expressly limited in this paragraph, from enforcing
any of the other rights of Lender, [z] preclude Lender from enforcing its rights
under any guaranties of the indebtedness or the Environmental Indemnity
Agreement, pursuant to the terms of such guaranties and the Environmental
Indemnity Agreement or [aa] restrict personal liability under the Environmental
Indemnity Agreement.  Borrower’s and any Guarantor’s liability pursuant to
subparagraph (A) and (B) above shall survive foreclosure of the Mortgage, any
sale under any power of sale in the Loan Documents, the acceptance of a deed in
lieu of foreclosure thereof, and the exercise by Lender of any of its other
rights and remedies under the Loan Documents.

15. TIME IS OF ESSENCE.  TIME IS OF THE ESSENCE in complying with all of the
terms, provisions and conditions of this Note.

16. AMENDMENT.  This Note may not be waived, changed, modified or discharged
orally, except by an agreement in writing signed by the party against whom the
enforcement of waiver, change, modification or discharge is sought.

17. BORROWER.  The term “Borrower” as used herein shall include the maker(s) of
this Note, and all person(s) or entity(ies) now or hereafter liable with respect
to this Note, whether as maker, principal, surety, guarantor, endorser or
otherwise, each of whom shall be jointly and severally liable for all of the
obligations of the maker(s) hereunder.

18. SEPARATE ACTIONS.  Each installment of principal and interest owing on this
Note may be recovered in a separate action, or in the event that Lender
accelerates the maturity of this Note pursuant to Lender’s options hereunder or
under any of the other Loan Documents, all sums becoming due and payable
pursuant to such acceleration may be recovered in a single action.  Lender, or
any person claiming by, through, or under Lender, shall have the absolute right
to seek one or more money judgments in each such cause of action based on this
Note.

19. GENDER.  The singular shall include the plural and vice versa.  The
obligations and liabilities hereunder are joint and several and shall be binding
upon the heirs, successors, legal representatives, endorsers and assigns of the
parties hereof.

20. HEADINGS.  The underlined words appearing at the commencement of the
paragraphs are included only as a guide to the contents thereof and are not to
be considered as controlling, enlarging or restructuring the language or meaning
of those paragraphs.

21. Severability.  If any term or provision of this Note is found to be invalid
or unenforceable, such invalidity or unenforceability shall not affect the
validity or enforceability of the remaining terms and provisions of this Note or
any part thereof, which shall remain in full force and effect.

22. NON-BUSINESS DAYS.  If any payment required hereunder or under any other
Loan Document becomes due on a Saturday, Sunday, or legal holiday in the state
in which the Property is located (those being non-business days), then such
payment shall be due and payable on the immediately succeeding business day.



10

--------------------------------------------------------------------------------

 



23. WAIVER OF JURY TRIAL.  BORROWER AND LENDER, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE MORTGAGE, ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER ORAL OR WRITTEN) OR ANY ACTION OF EITHER PARTY ARISING OUT OF OR
RELATED IN ANY MANNER TO THIS NOTE, THE LOAN, THE OTHER LOAN DOCUMENTS OR THE
PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
NOTE AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS NOTE WAS FRAUDULENTLY
INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT
FOR THE DELIVERY AND ACCEPTANCE OF THIS NOTE AND SHALL SURVIVE THE CLOSING OR
ANY TERMINATION OF THIS NOTE OR THE OTHER LOAN DOCUMENTS.

 

 

[The Remainder of this Page is Intentionally left Blank]

 



11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has signed and delivered this Note as of the
date set forth above.

 

 

 

 

BORROWER:

 

 

 

riverbend concord properties i LLC,

 

a  North Carolina limited liability company

 

 

 

 

 

 

By:

Griffin Industrial, LLC

 

 

a Connecticut limited liability company

 

 

its Sole Member

 

 

 

 

 

 

By:

/s/ MICHAEL GAMZON

 

 

Michael Gamzon, President

 

 

 

--------------------------------------------------------------------------------